Case 8:21-cv-00439-SDM-TGW Document 45 Filed 08/19/21 Page 1 of 3 PageID 585




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                CASE NO.: 8:21-CV-00439-SDM-TGW

 VIRAL STYLE, LLC,

 Plaintiff,

 v.

 IRON MAIDEN HOLDINGS LTD.
 and AM SULLIVAN LAW, LLC,

 Defendants.
 __________________________________/

               JOINT MOTION TO DISPENSE WITH MEDIATION

       Plaintiff Viral Style, LLC, and Defendants Iron Maiden Holdings Ltd., and

AM Sullivan Law, LLC, respectfully move this Court to dispense with the

mediation currently scheduled to take place on August 20, 2021, with Charles N.

Castagna.

       1.      On June 29, 2021, this action was referred to mediation [DE 28]. The

parties were ordered to conduct mediation on or before August 25, 2021. Id.

       2.      On July 27, 2021, the parties appeared before Judge Merryday on

Defendants’ Motion to Dismiss Plaintiff’s Complaint. Following this hearing, the

parties engaged in discussions with the Court that resulted in a referral by the

Court to a settlement conference with a United States Magistrate Judge.


                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-00439-SDM-TGW Document 45 Filed 08/19/21 Page 2 of 3 PageID 586




      3.     On July 29, 2021, the Court appointed Magistrate Judge Amanda

Sansone to preside over the settlement conference. [DE 37].

      4.     On August 10, 2021, the parties participated in the settlement

conference with Magistrate Judge Sansone. Although the settlement conference

recessed that afternoon, Magistrate Judge Sansone asked and the parties agreed to

continue their settlement discussions for an initial period of 48 hours, later

extended, at the parties’ request, until August 18, 2021.

      5.     Despite the settlement conference and resulting discussions over the

course of more than a week, the parties were not able to reach an agreement, with

an impasse expected to be entered by Magistrate Judge Sansone.

      6.     In light of the close proximity in time between the impasse and the

currently schedule mediation, together with the fact that the parties have

thoroughly explored litigation risk and various settlement alternatives, on their

own and with the Magistrate Judge, the parties believe the mediation scheduled

for August 20, 2021 would not be a productive session and would result in the

parties incurring additional expense unnecessarily.

      WHEREFORE, Plaintiff Viral Style, LLC, and Defendants Iron Maiden

Holdings Ltd., and AM Sullivan Law, LLC, respectfully move this Court to enter

an order relieving them from and dispensing with the mediation currently

scheduled to take place on August 20, 2021, with Charles N. Castagna, together

                                                             2
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-00439-SDM-TGW Document 45 Filed 08/19/21 Page 3 of 3 PageID 587




with such other and further relief as the Court deems appropriate under the

circumstances.

                           LOCAL RULE 3.01(g) CERTIFICATION

       WE HEREBY CERTIFY that the parties have conferred with one another

party regarding this motion and that the parties agree upon the relief sought.

                                     CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that on this 19th day of August 2021, a true and

correct copy of the foregoing has been furnished by electronic filing with the Clerk

of the court via CM/ECF, which will send notice of electronic filing to all counsel of record.



 COLE, SCOTT & KISSANE, P.A.                                              HOLLAND & KNIGHT LLP
 Counsel for Defendants                                                   Trial Counsel for Plaintiff
 4301 West Boy Scout Boulevard, Suite 400                                 100 N. Tampa Street, Suite 4100
 Tampa, Florida 33607                                                     Tampa FL 33602
 Telephone (305) 350-5338                                                 Telephone: 813-227-8500
 Facsimile (813) 286-2900                                                 Facsimile: 813-229-0134
 Primary e-mail: edward.polk@csklegal.com                                 Primary email: david.lisko@hklaw.com
 Secondary e-mail: michael.arendall@csklegal.com                          Secondary email: joann.colon@hklaw.com
                                                                          Alternate email: daniel.buchholz@hklaw.com
 s/ Edward S. Polk
                                                                          /s/ Daniel Buchholz
 DANIEL A. SHAPIRO                                                        DAVID LISKO
 Florida Bar No.: 965960                                                  Florida Bar No. 0092841
 EDWARD S. POLK                                                           DANIEL L. BUCHHOLZ
 Florida Bar No.: 239860                                                  Florida Bar No. 1010188
 D. MICHAEL ARENDALL, JR.
 Florida Bar No.: 035268
 MARC A. RAPAPORT
 Florida Bar No.: 1008359




                                                              3
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
